Citation Nr: 0906551	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-08 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder (MDD).

2.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1950 to 
September 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Providence, 
Rhode Island, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case later came under the 
jurisdiction of the St. Petersburg, Florida, RO.

The Veteran testified before the undersigned in October 2008 
via video conference.  At that time, the Veteran raised a new 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  This matter is referred to the RO 
for any additional development. 


FINDINGS OF FACT

1.  No medical diagnosis of major depressive disorder, or any 
other acquired psychiatric disorder, was made during the 
Veteran's military service; there is no evidence of such a 
diagnosis for more than 40 years after the Veteran's service 
separation; and there is no competent evidence that current 
depression may be related to his service.

2.  The Veteran currently suffers from a bilateral hearing 
loss and there is a reasonable basis for attributing such 
disability to his active military service.





CONCLUSIONS OF LAW

1.  Major depressive disorder was not incurred in or 
aggravated by the Veteran's active military service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2008).

2.  Resolving all reasonable doubt in his favor, the 
Veteran's bilateral hearing loss that was incurred in active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in November 2004 and March 2006 provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letters informed the Veteran that he should submit any 
additional evidence that he had in his possession.  The March 
2006 notice provided information regarding potential ratings 
and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

Next, VA also has a duty to assist the claimant in the 
development of the claim.  This duty includes assisting him, 
or her, in the procurement of service treatment records and 
pertinent post-service treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to the claimant's claim for benefits, 
there are four factors for consideration.  

These four factors are: (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this regard, the Board acknowledges that the Veteran has 
not been accorded a VA examination relevant to his 
psychiatric claim.  Given, however, the absence of a 
diagnosis of a major depressive disorder until many years 
after service, and the absence of evidence of a possible 
nexus between depression and the Veteran's service, a remand 
for VA examinations pertinent to these claims would unduly 
delay resolution.  

The Board further finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  All 
available service treatment records and post-service VA 
medical records have been obtained and associated with the 
claims file.  The Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned in October 2008.  In addition, specific VA 
examinations pertinent to his hearing loss claim were 
obtained in June 2004 and July 2005.  Significantly, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence necessary for a fair adjudication of the service 
connection claims on appeal that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of these issues.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Law and regulations applicable to a claim for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307, 
and the veteran presently has the same condition.  A 
presumption is applicable to a claim for service connection 
for hearing loss of certain types, and psychoses, as those 
disorders are defined as chronic diseases for purposes of 
veteran's benefits.  The provisions regarding presumptions 
have been considered in this decision.  

Finally, service connection may be granted when a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997); See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Claim for entitlement to service connection for major 
depressive disorder: 

The Veteran asserts that his currently diagnosed major 
depressive disorder originated during active service.  The 
Board has conducted a careful review of the record and 
concludes that the evidence does not support a finding that 
the Veteran's current major depressive disorder became 
manifest or otherwise originated during service, or that a 
psychosis was manifest to a compensable degree within one 
year of service separation.  

The Veteran's service treatment records are negative for 
complaints, treatment, or diagnosis of a chronic psychiatric 
disorder.  Upon enlistment examination in February 1950, the 
Veteran expressly denied a medical history of depression.  
Further, the Veteran's September 1953 separation examination 
revealed normal psychiatric findings.  

As noted above, the Veteran was discharged from active 
military duty in September 1953.  He admits that he did not 
seek psychiatric treatment until the 1980s or 1990s.  See 
Hearing Transcript, p. 8.  In this regard, even assuming he 
sought psychiatric treatment as early as 1980, many years 
passed without any documentation of complaints or findings of 
a major depressive disorder.  Evidence of a prolonged period 
without medical complaint can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Indeed, VA medical reports of record do not reflect 
psychiatric treatment or diagnosis for a major depressive 
disorder until May 1996.  The Board is in receipt of VA 
medical records from April 1997 through November 2004, all of 
which document continued treatment for, and evaluation of 
recurrent major depressive disorder.  Significantly, the 
currently-diagnosed depression has been associated by medical 
personnel to post-service occupational, economic, and health 
problems; no other competent medical evidence refutes this 
association.  As no competent medical evidence has been 
presented which relates depression to the Veteran's active 
duty, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal is denied.  

In reaching the above conclusion, the Board has also 
considered the Veteran's statements and hearing testimony 
asserting continuity of symptoms.  Indeed, the Veteran has 
testified that his depression originated during service and 
that he began self-medicating such symptomatology with 
alcohol while on active duty, and continued to do so for many 
years thereafter.  See Hearing Transcript, pp. 6-10.  

The Board acknowledges that such lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, the Board has weighed 
the Veteran's statements against the normal separation 
examination and the absence of documented treatment for 
depression for nearly 40 years following active duty 
discharge, and the Board finds his recollections as to 
symptoms experienced in the distant past to be less 
probative.  With respect to his testimony regarding 
depression and alcohol consumption, the Board observes that, 
in the medical records, the Veteran has consistently reported 
a history of alcohol abuse dating back to his pre-teenage 
years.  He also cites a family history of alcoholism.  Such 
medical history is well documented throughout VA treatment 
records.  Accordingly, the Board finds that the Veteran's 
hearing testimony is inconsistent with the numerous medical 
reports of record which establish a pattern of problematic 
drinking prior to service.  In light of the foregoing, 
continuity has not here been established, either through the 
competent evidence or through the Veteran's statements and 
testimony.

The Board has also considered the Veteran's statements 
asserting a causal relationship between his currently-
diagnosed depression and active duty service.  Indeed, the 
Veteran testified it was only after becoming sober, many 
years after service, that he realized his in-service symptoms 
were connected to his current depression.  The Veteran is 
competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  As a lay person, however, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  As 
such, the Veteran is not competent to give a nexus opinion 
regarding his current depression and service.  Rather, in 
this case, the Board attaches greater probative weight to the 
clinical findings of skilled, unbiased mental health 
professionals than to the Veteran's statements regarding a 
medical nexus.  See Cartright v. Derwinski, 2 Vet. App. at 25 
(interest in the outcome of a proceeding may affect the 
credibility of testimony). 

Thus, while the Veteran's lay assertions have been 
considered, they do not outweigh the medical evidence of 
record, which shows that there is no relation between the 
Veteran's depression and his service.  The Veteran's first 
treatment for depression was not until 1996, which is 43 
years after service; so even if the depression was shown to 
be some form of psychosis, presumptive service connection 
would still not apply.  See 38 C.F.R. §§ 3.307, 3.309.  
Additionally, there is no medical evidence of continuity of 
symptomatology of depression from service, or during the 46 
years before this disability was shown.



In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for major depressive disorder and there is 
no doubt to be otherwise resolved. Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  As such, the appeal is denied.

Entitlement to service connection for hearing loss: 

The Veteran is also claiming entitlement to service 
connection for bilateral hearing loss.  He has indicated that 
his current hearing loss is a result of acoustic the trauma 
he experienced while serving aboard the U.S.S. Winston during 
the Korean War Conflict.  Specifically, he contends that he 
was exposed to 20 mm gunfire during troop evacuations, as 
well as loud, unprotected noises of surrounding attack 
vessels and battleships.  Personnel records documenting time 
served upon the U.S.S. Winston are consistent with the 
Veteran's contentions.  For these reasons, his contentions as 
to in-service noise exposure are accepted and such exposure 
is conceded.  

Again, to be entitled to a grant of service connection, the 
evidence must show medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

In the present case, current disability is shown in June 2004 
and July 2005 VA examinations.  Such examinations revealed 
audiometric findings that meet the threshold requirement for 
impaired hearing for VA compensation purposes under 38 C.F.R. 
§ 3.385.  The July 2005 VA examiner ultimately diagnosed the 
Veteran with moderate to severe sensorineural hearing loss in 
the right ear, and mild to moderately severe sensorineural 
hearing loss in the left ear.  

With respect to in-service findings, both entrance and 
separation examinations indicated a normal clinical 
evaluation of the ears, and the Veteran scored 15 out of 15 
on a whisper voice test in both ears.  Additionally, there is 
no evidence of any complaints, treatment, or diagnosis for 
hearing loss within one year of service separation.  
Accordingly, service connection on a presumptive basis is not 
warranted for bilateral hearing loss. See 38 U.S.C.A. §§ 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

However, the lack of evidence of hearing loss during service 
or immediately following service is not fatal to the 
Veteran's claim.  Rather, the Board must now turn to the 
issue of whether there is competent evidence which attributes 
post- service hearing loss to service. See Hensley v. Brown, 
5 Vet. App. 155 (1993). See also 38 C.F.R. § 3.303(d).

As previously discussed, it is accepted that the Veteran was 
exposed to combat noise during active service.  Thus, the 
sole question left to consider is whether the current hearing 
loss is causally related to the in-service noise exposure.  
Here, the Board notes that lay evidence in the form of 
statements or testimony of the Veteran is competent to 
establish evidence of symptomatology where symptoms are 
capable of lay observation. See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002); Layno, supra; see also Buchanan, supra.  
The Veteran testified that he was often unable to hear after 
firing sessions and he listened to directives through 
earphones in the radio shack for many hours at a time.  He is 
competent to report such hearing difficulties.  However, he 
is not competent to establish that he has a hearing loss that 
would satisfy the requirements of 38 C.F.R. § 3.385 or relate 
any hearing loss that may be present to any etiology.  See 
Espiritu, supra; see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
This can only be done by a qualified medical professional.

In this regard, the VA examiner in July 2005 was asked to 
provide an opinion on the etiology of the Veteran's hearing 
loss.  He identified childhood mastoid surgery, in-service 
noise exposure, and post-service occupational noise exposure 
in the Veteran's profession as a musician, as potential 
causes of the current hearing loss.  The examiner stated that 
the most likely etiology of the veteran's tinnitus was noise 
exposure throughout his life.  The VA examiner further stated 
that it is most likely that the veteran's bilateral hearing 
loss and tinnitus are due to the same causative factor.  
However, he then stated, in a seemingly inconsistent 
statement, that he was unable to determine the etiology of 
the hearing loss without resorting to speculation.  No other 
competent evidence of record addresses the etiology of the 
hearing loss.  

Essentially, then, the evidence is devoid of either a clearly 
positive or negative nexus opinion.  Given the Veteran's 
credible account of in-service noise exposure, and the VA 
examiner's indication that the hearing loss was due to noise 
exposure throughout his life, which the Board notes would 
have included the noise exposure in service, the Board will 
resolve all reasonable doubt in the Veteran's favor and 
conclude that the current hearing loss is at least as likely 
due to service as to any alternate cause.  Gilbert, supra. 
Accordingly, the claim is granted.


ORDER

Entitlement to service connection for major depressive 
disorder is denied.  

Entitlement to bilateral hearing loss is granted.  



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


